Citation Nr: 1233241	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  05-00 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to an effective date earlier than March 27, 2003, for the grant of service connection for tinnitus.

4.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel

INTRODUCTION

The appellant had periods of verified and unverified active duty for training, including from August 1986 to November 1986, and inactive duty training from March 1987 to November 1995.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The October 2003 rating decision denied the appellant's claims for service connection for hearing loss and tinnitus.  

In April 2006, the issue of entitlement to service connection for bilateral hearing loss was previously before the Board, which found that new and material evidence had been received to reopen the claim, and remanded the reopened claim for further development.  In October 2007, the Board denied the reopened claim.  The appellant appealed the Board's October 2007 decision, which had denied the appellant's reopened claim for entitlement to service connection for bilateral hearing loss disability, to the United States Court of Appeals for Veterans Claims (Court).  In a March 2009 memorandum decision, entered in an April 2009 Judgment, the Court reversed the Board's finding that VA had issued Veterans Claims Assistance Act (VCAA) compliant notice, set aside the Board's October 2007 decision, and remanded the case for readjudication after VCAA complaint notice had been provided to the appellant.  In August 2009, the Board remanded the appellant's claim for further action pursuant to the Court's decision.  

In May 2011, the Board remanded the case for additional development.  The issue of entitlement to service connection for bilateral hearing loss is again before the Board.  In regard to the appellant's claim for entitlement to service connection for right ear hearing loss, the Board finds that the RO substantially complied with the mandates of the May 2011 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The issues of entitlement to service connection for left ear hearing loss, entitlement to an effective date earlier than March 27, 2003, for the grant of service connection for tinnitus, and entitlement to an initial evaluation in excess of 10 percent for tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right ear hearing loss preexisted the appellant's enlistment in the Reserves and there is no competent probative evidence that the right ear hearing loss was aggravated during any period of ACDUTRA or INACDUTRA.

2.  Pursuant to 38 U.S.C.A. § 101(2), (24), the appellant does not have status as a veteran during any period of ACDUTRA or INACDUTRA.


CONCLUSION OF LAW

The appellant does not have right ear hearing loss disability that is the result of disease or injury incurred in or aggravated by any period of ACDUTRA, or injury sustained during INACDUTRA.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).    



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for entitlement to service connection for right ear hearing loss.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a VCAA notice letter was issued in September 2002 and April 2003.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  A letter addressing the assignment of a disability rating and/or effective date, in the event of award of the benefit sought was issued in May 2006.  Dingess/Hartman, 19 Vet. App. at 490.  

The Board also notes that the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  As noted above, in April 2006, the Board reopened the appellant's claim for entitlement to service connection for bilateral hearing loss.  In a March 2009 memorandum decision, entered in an April 2009 Judgment, the Court reversed the Board's finding that VA issued VCAA complaint notice, set aside the Board's October 2007 decision, and remanded the case for readjudication after VCAA complaint notice had been provided to the appellant.  VCAA notice in compliance with Kent was issued in April 2010.  Although this letter was not sent prior to initial adjudication of the appellant's claim to reopen, this was not prejudicial to him, since the claim was readjudicated thereafter, and additional February 2011 and May 2012 supplemental statements of the case were provided to the appellant.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As requested in the May 2011 remand, the appellant was afforded an October 2011 medical examination to obtain an opinion as to whether any hearing loss disability found in the examination was the result of or aggravated by service.  A February 2012 addendum opinion was also obtained.  The opinions were rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination and addendum are adequate in regard to the appellant's claim for entitlement to service connection for right ear hearing loss.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

II.  Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

A "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

There is a clear distinction between individuals who serve on active duty and those who only serve on ACDUTRA.  An individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status and be entitled to disability compensation benefits.  Further, the burden to establish "veteran" status for a claim based on a period of ACDUTRA is on the appellant.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010).

Under VA regulations, in addition to a disability incurred in or aggravated by active duty, service connection may be granted when the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty during a period of active duty for training, and when the individual became disabled or died from an injury incurred or aggravated in line of duty during a period of inactive duty training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  With respect to periods of inactive duty for training (INACDUTRA), service connection may be granted for disability resulting only from injuries incurred or aggravated during such periods, not disability resulting from diseases.  38 U.S.C.A. § 101(23), (24); Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C. §§ 101(24), 1131) (stating that the law "permits service connection for persons on inactive duty [training] only for injuries, not diseases, incurred or aggravated in line of duty").  Moreover, the advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of active duty for training or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Therefore, the appellant is not entitled to a presumption of sound condition at entrance onto a period of active duty for training or inactive duty training, or to a presumption of aggravation during such period where evidence shows an increase in severity of a preexisting disease during such a period, or to a presumption of service incurrence or aggravation for certain diseases, including hearing loss, which manifest themselves to a degree of 10 percent or more disabling within a year from the date of separation from service.  In other words, the application of 38 C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of soundness) is not available with respect to periods of ACDUTRA or INACDUTRA. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

III. Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant is seeking service connection for right ear hearing loss.  The appellant contends that his hearing loss is a result of his exposure to loud noise in service as an artilleryman and a combat engineer during his periods of ACDUTRA and INACDUTRA.  See January 2005 substantive appeal.  For the reasons that follow, the Board concludes that service connection is not warranted.

The appellant was evaluated in a VA audiological examination on October 2011.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
100
105+
105+
105+

A February 2012 addendum to the October 2011 VA audiological examination reflects that a speech discrimination score could not be reliably obtained for the right ear.  The VA examiner noted that an attempt was made, however, due to the appellant's pure tone average from 1000 to 4000 Hertz of 104 decibel hearing loss in the right ear, a full CNC 50-word list could not be completed at the maximum intensity of 100 decibels on the audiometer.  The October 2011 VA examiner diagnosed the appellant with sensorineural hearing loss in the right ear.  Pursuant to the standard set forth in 38 C.F.R. § 3.385, the record establishes that the appellant has a current bilateral hearing loss disability for VA purposes.  Therefore, the Board finds that the first element of a service connection claim, that of a current disability, has been met for right ear hearing loss.

In evaluating the second element of service connection, that of in-service incurrence, 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a) provide that due consideration shall be given to the places, types, and circumstances of a veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  The appellant asserts that he was exposed to noise while on active duty for training in 1986.  A DD Form 214 reflects that the appellant served on active duty for training  from August 1986 to November 1986 and that his primary specialty was that of a cannon crewman.  Such form also reflects that the appellant received a rifle M-16 (marksman badge) as well as an expert hand grenade badge.  Therefore, the Board finds that it would be consistent with the circumstances of the appellant's service to be exposed to noise during service.  Thus, resolving all benefit of the doubt in the appellant's favor, the Board concedes that the appellant was exposed to noise trauma in service.  See 38 U.S.C.A. § 1154(a) (West 2002).    

A May 1986 enlistment examination report reflects that pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
10
0
20
10
30

In a May 1986 report of medical history, the appellant denied having had ear trouble.  As noted above, in Hensley the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  Thus, the appellant's enlistment examination report indicates that he had some degree of hearing loss at 6000 Hertz in the right ear.  Although examination reports from the appellant's service in the Reserves and National Guard have been associated with the claims file, there is no separation examination report from the end of the appellant's period of active duty for training in November 1986.  

In evaluating a claim for aggravation of a preexisting disorder during service, the Board must first determine that the disorder preexisted service.  When no preexisting disorder is noted upon entry into service, the appellant is presumed to have been sound upon entry and the presumption of soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  However, if a preexisting disorder is noted upon entry into service, the appellant cannot claim service-connected incurrence for that disorder, but the appellant may bring a claim for service-connected aggravation of that disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The pertinent VA regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).

As the May 1986 enlistment examination report reflects that the appellant had some degree of hearing loss in his right ear, the appellant is not presumed to have been in sound condition upon entry into service.  38 U.S.C.A. § 1111, Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

If an appellant is found to have had a preexisting disability and there is an increase in that disability during service, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be presumed to have been aggravated during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, as service connection based on a period of ACDUTRA requires the presence of a disease or injury during service, service connection may only be established by direct evidence both that a worsening of the disorder occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA. Smith, 24 Vet. App. at 48.  Therefore, the presumption of aggravation does not apply in this case.  Id.

The appellant has the responsibility to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Such increase must be shown through independent medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  If there is no evidence of injury, complaints, or treatment of the preexisting disability in service, an increase in severity has not been shown.  In this case, there is no evidence of any injury, complaints, or treatment from the appellant's period of ACDUTRA relating to his preexisting right ear hearing loss.   

Any increase in severity must also be permanent.  Recurrence or temporary flare-ups of symptoms do not constitute an increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 (Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Affording the appellant the benefit of the doubt, the Board concedes that he experienced noise exposure during his ACDUTRA and INACDUTRA service.  However, in order to establish service connection for hearing loss, the appellant must still show that his currently claimed disability is related to the noise exposure during his ACDUTRA or INACDUTRA by way of aggravation.  There is no competent evidence in the record that suggests a relationship by way of aggravation between the appellant's current right ear hearing loss and any period of his ACDUTRA or INACDUTRA.

As to the etiology of the appellant's right ear hearing loss, in May 1995, Dr. L.D.M., a private physician, indicated that the etiology of the appellant's hearing deficit was undetermined.  Likewise, in June 2006, another private physician stated that the etiology of the appellant's bilateral sensorineural deafness was unclear.  According to the examiner, "[t]here is no evidence of a structural compression of the nerve since it is bilateral and it is unusual to have a structural problem causing bilateral compression.  We may need to rule out other conditions, such as vasculitis., lupus, Lyme, or sarcoidosis.  It is possible the cause may be idiopathic.  It is also possible that it could have been caused by trauma during military training."  However, in March 2003, Dr. L.D.M. opined that "[i]t is reasonable to assume that exposure to field artillery in the armed services has resulted in sensorineural hearing loss.  In January 2007, a VA neurological disorders examiner, Dr. S.T., also opined that the appellant's bilateral hearing loss was not related to noise exposure in service.  According to the physician, "[h]is hearing loss does not appear to be typical noise induced hearing loss as usually noise induced hearing loss does not get progressively worse once the noise exposure has ceased."  A February 2007 VA audiologist also opined that it was not at least as likely as not that the appellant' shearing loss was related to military service and acoustic trauma.  

The Board has considered the above opinions.  However, none of the physicians or examiners noted that the appellant had hearing loss upon his enlistment in service in May 1986 and thus, did not address whether his right ear hearing loss was aggravated by service.  Consequently, the private opinions and VA opinions are not adequate and are not probative to the appellant's claim.

The November 2004 VA examiner also opined that it was less likely than not that there was aggravation of a pre-existing condition (as suggested by the mild loss at 6000 Hertz in the right ear in 1986).  The VA examiner also found that it was less likely than not that the hearing loss was due to noise exposure to acoustic trauma while involved in Guard or Reserve training, Guard or Reserve duties, or during the active duty periods.  The VA examiner noted that the hearing loss was atypical of noise exposure or acoustic trauma.  There was no support in the literature for noise exposure or acoustic trauma as an etiological factor in hearing loss with this type of presentation and progression.  The VA examiner considered the appellant's claims file including his service treatment records and private opinions.  Although the VA examiner did not review the appellant's complete service treatment records, none of the additional service treatment records obtained indicated the appellant had hearing loss within one year of service.  In the November 2004 opinion, the VA examiner acknowledged that the appellant had progressive hearing loss and the rationale for the opinion focused on medical literature.  Thus, the Board finds that the November 2004 VA examiner's opinion has some probative value.   

In compliance with the May 2011 Board remand, the appellant was evaluated at a VA examination in October 2011.  The VA examiner found that the appellant had sensorineural hearing loss in the right ear.  The VA examiner indicated that the appellant's pre-existing hearing loss was not aggravated beyond normal progression during military service.  The VA examiner indicated that pure tone results at separation in November 1986 were not found in the service treatment records for comparison with baseline results.  The VA examiner also stated that she could not provide an opinion regarding the etiology of the appellant's hearing loss.  She provided a detailed explanation for such inability, and noted that a study had found that "in the absence of audiograms obtained at the beginning and end of military service, it is difficult or impossible to determine with certainty how much of a specific individual's hearing loss was acquired during military service."

In a February 2012 addendum, the VA examiner found that the appellant's hearing loss was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner noted that a mild preexisting hearing loss at 6000 Hertz was first identified on the examination report of May 1986.  The following hearing test in July 1988 revealed bilateral hearing loss, greater in the right ear that had worsened since 1986.  The VA examiner opined that aggravation of the pre-existing hearing loss in the right ear could not be ascertained in the absence of a hearing test at separation in November 1986 and would otherwise be speculative.   

The United States Court of Appeals for Veterans Claims (Court) has directed that in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  A bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.  For example, it is not clear whether the examiner lacks the expertise to render such an opinion, or whether some additional testing or information is needed, and possibly available, that would permit such an opinion, either of which would render the opinion inadequate for resolving the claim.  See Daves, 21 Vet. App. at 41; Green v. Derwinski, 1 Vet. App. 121, 123-24 (1991).   

Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, the Secretary must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Thus, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46, 41 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones v. Shinseki, 23 Vet. App. 382, 393-94 (2010).

In this case, the examiner made it clear that the reason that an opinion could not be provided is that there was no record of any audiological evaluation at the appellant's separation from service.  This is a fact that cannot be changed such that this or any other examiner could render a conclusive opinion.  There is no evidence that an audiological evaluation was conducted at the appellant's separation or any evidence that there are service records missing from the claims file.  The opinion reflects that the VA examiner considered the entire claims file, including the appellant's statements.  Therefore, the Board finds that this opinion, while speculative, is adequate, because it represents the limits of the pertinent evidence that can be obtained regarding this claims and the most current medical knowledge.  As the VA examination is adequate, but the VA examiner did not provide an opinion as to whether the appellant's hearing loss was aggravated by service, the opinion has limited probative value.

The appellant has contended that his right ear hearing loss was aggravated by his exposure to noise in service.  The appellant has contended that his right ear hearing loss disability is related to service.  Although a lay person may be competent to report the etiology of disability, hearing loss, which is typically confirmed by audiological testing, is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The first evidence that the appellant's hearing loss had worsened was a July 1988 audiological test report which indicated the appellant had right ear hearing loss, more than one year following his separation from ACDUTRA in November 1986.  Although the appellant has claimed that he has had hearing loss since his period of ACDUTRA, and as a lay person he is competent to report symptoms capable of lay observation, the Board finds his assertion to be less than credible.  The appellant reported in a statement received in October 1998 that he first noticed his hearing problem in 1987, although he stated that because it was progressive in nature, he did not know when it began.  A June 1994 private treatment record also reflects that the appellant reported that his hearing acuity began to diminish in 1987.  Regardless, as the appellant had preexisting right ear hearing loss, continuity of symptoms of hearing loss since service cannot establish service connection in this case.   

The Board finds that the evidence of record is against a finding that the appellant's right ear hearing loss was aggravated by his period of ACDUTRA from August 1986 to November 1986.  The appellant's right ear hearing loss pre-existed his periods of ACDUTRA and INACDUTRA.  Thus, the presumption of soundness does not apply to the appellant's period of ACDUTRA from August 1986 to November 1986 or subsequent INACDUTRA.  There are no probative and competent opinions of record indicating that the appellant's right ear hearing loss was aggravated by his period of ACDUTRA or subsequent INACDUTRA.  The Board has considered the appellant's assertion that his right ear hearing loss was aggravated by his periods of ACDUTRA and INACDUTRA.  However, as a lay person, the appellant is not competent to opine as to the etiology of hearing loss, a disability diagnosed by audiological testing.  Additionally, the November 2004 VA examiner found that it was less likely than not that there was aggravation of a pre-existing condition during the service periods.  As discussed above, the Board finds that VA examiner's opinion to have some probative value.  Most significantly, there are no opinions in the claims file indicating that the appellant's right ear hearing loss was aggravated by his periods of ACDUTRA and/or INACDUTRA.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim for entitlement to service connection for right ear hearing loss.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is denied.


REMAND

In the May 2011 remand, the Board remanded the issues following the receipt of two pertinent military health treatment files that had not been considered by the RO prior to Board consideration.  The Board noted that additional development deemed warranted should be completed, to include obtaining a supplemental medical opinion as to the etiology of the appellant's disabilities.  A VA examination was completed in October 2011 and an addendum opinion was completed in February 2012.  In the February 2012 addendum, the VA examiner found that the appellant's bilateral hearing loss was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner noted that the following hearing test in July 1988 revealed bilateral hearing loss, greater in the right ear that had worsened since 1986.  The VA examiner noted that aggravation of the pre-existing hearing loss in the right ear and/or bilateral hearing loss found in 1988 relative to active service could not be ascertained in the absence of a hearing test at separation in November 1986 and would otherwise be speculative.  The VA examiner opined that the appellant's bilateral asymmetrical sensorineural hearing loss was less likely as not caused by or related to active duty service from August 1986 to November 1986.  

The Board finds that the February 2012 addendum opinion is inadequate.  As noted above, the appellant's DD Form 214 reflects that he had a period of ACDUTRA from August 1986 to November 1986.  The May 1986 enlistment examination report reflects the following, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
LEFT
5
0
5
25
10
20

As noted above, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  As the appellant had pure tone thresholds of 25 decibels at 3000 Hertz in the left ear, he had some degree of hearing loss in the left ear upon enlistment to service.  Id.  As noted in the May 2011 hearing, any pre-existing hearing loss should be considered on the basis of whether it was permanently aggravated by service.  However, in the October 2011 VA examination and February 2012 addendum opinion, the VA examiner failed to note that the appellant had left ear hearing loss prior to his period of ACDUTRA.  The VA examiner consequently did not directly address whether the appellant's left ear hearing loss was aggravated by service.  As the appellant had left ear hearing loss under Hensley that pre-existed his period of ACDUTRA and subsequent INACDUTRA, a new VA opinion is necessary.  

Regarding the issues of entitlement an effective date earlier than March 27, 2003, for the grant of entitlement to service connection for tinnitus and entitlement to an evaluation in excess of 10 percent for tinnitus, the Board finds these issues need to be remanded for issuance of a statement of the case (SOC).  An April 2012 rating decision granted the appellant's claim for entitlement to service connection for tinnitus, and assigned a 10 percent initial rating effective from March 27, 2003.  In July 2012, the Appeals Management Center, on behalf of the RO, received a notice of disagreement from the appellant.  In the notice of disagreement, the appellant expressed disagreement with the VA letter dated in July 2012 and stated that he wished to appeal for "a still higher rating and earlier effective date."  A July 2012 notice letter of that date included a copy of the April 2012 rating decision.  Thus, the notice of disagreement can be construed as a notice of disagreement with the evaluation of 10 percent granted for tinnitus and the effective date of March 27, 2003 for the grant of entitlement to service connection for tinnitus.  See 38 C.F.R. § 20.201 (2009).  

The record does not reflect that a SOC has been issued in response to the appellant's notice of disagreement pursuant to 38 C.F.R. § 19.26 regarding the downstream matters.  In this situation, the Court has indicated that the proper action is to remand the matters to the RO for appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) ("Thus, the next step was for the RO to issue an SOC on the denial of the . . . claim, and the Board should have remanded that issue to the RO, not referred it there, for issuance of that SOC.").  As such, the Board finds that the issues should be remanded for the issuance of a SOC by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims folder and a copy of this Remand order to an appropriate examiner to determine whether it is at least as likely as not (meaning likelihood of at least 50%), that the appellant's pre-existing left ear hearing loss was aggravated (i.e. worsened beyond its natural progression) by service, to include due to disease or injury (i.e. acoustic trauma) during his period of ACDUTRA from August 1986 to November 1986, and/or injury (i.e. acoustic trauma) during his subsequent INACDUTRA.

The Board notes that the May 1986 enlistment examination report reflects that the appellant had left ear hearing of 25 decibels at 3000 Hertz in the left ear, indicating some degree of hearing loss under Hensley.  Thus, the appellant had left ear hearing loss prior to his period of ACDUTRA from August 1986 to November 1986.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

If the VA examiner determines that an examination of the appellant is necessary to decide the claim, such should be accomplished.

2.  Provide the appellant with a statement of the case as to the issues of entitlement to an effective date earlier than March 27, 2003, and an evaluation in excess of 10 percent, for tinnitus.  The appellant should be informed that he must file a timely and adequate substantive appeal in order to perfect appeals of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If timely substantive appeals are not filed, the claims should not be certified to the Board.

3.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for left ear hearing loss.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


